            Case 1:20-cv-01409-LJL Document 9 Filed 05/17/20 Page 1 of 2

Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                      tel. 516.303.0552     fax 516.234.7800

                                                             May 17, 2020
District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                   Re: 1:20-cv-01409-LJL
                                                       Budhani v. Monster Beverage Company
Dear District Judge Liman:

        This office represents the plaintiff. This office previously requested leave of court to
substitute Monster Energy Company for Monster Beverage Company. Given that the deadline for
service on the present defendant is Monday, May 18, 2020, this office effected service on Monster
Beverage Company and filed same earlier today. Plaintiff’s request for the Court to permit
substitution of parties remains and the filing of proof of service was done to preserve plaintiff’s
rights and comply with the requirements of Rule 4. Thank you.

                                                             Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan
           Case 1:20-cv-01409-LJL Document 9 Filed 05/17/20 Page 2 of 2




                                       Certificate of Service

I certify that on May 17, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☐                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☒                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
